[Cite as State v. Lindsey, 2012-Ohio-1945.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97033



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  FRANKLIN LINDSEY
                                                      DEFENDANT-APPELLANT



                                     JUDGMENT:
                                CONVICTIONS REVERSED;
                                  SENTENCE VACATED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-530222

        BEFORE:          Celebrezze, P.J., Sweeney, J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                     May 3, 2012
ATTORNEYS FOR APPELLANT

Timothy Young
Ohio Public Defender
By: Peter Galyardt
Assistant State Public Defender
250 East Broad Street
Suite 1400
Columbus, Ohio 43215

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Matthew E. Meyer
       Daniel T. Van
Assistant Prosecuting Attorneys
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Defendant-appellant Franklin Lindsey appeals his convictions and sentence,

after pleading guilty, in Cuyahoga County Common Pleas Court Case No. CR-530222.

For the reasons that follow, we reverse appellant’s convictions and vacate his sentence.

       {¶2} Appellant was previously convicted of sexual battery in Case No. CR-238068

on June 27, 1989.     He was not subject to Ohio’s first comprehensive sex-offender

regulations, enacted as Megan’s Law in 1996. Am.Sub.H.B. No. 180, 146 Ohio Laws,

Part II, 2560, 2601. The regulations did not apply to offenders who, like appellant,

completed their sex-offense prison sentences before July 1, 1997.            Former R.C.

2950.04(A); id. at 2609; see also State v. Champion, 106 Ohio St.3d 120,

2005-Ohio-4098, 832 N.E.2d 718, ¶ 13.

       {¶3} Unlike Megan’s Law, however, the Adam Walsh Act of 2007 sweepingly

applied to sex offenders regardless of when their offenses occurred. 2007 Am.Sub.S.B.

No. 10; scope language appears in multiple provisions; e.g., R.C. 2950.04(A)(2). Based

on appellant’s 1989 sexual-battery conviction, the Adam Walsh Act automatically

imposed a Tier III sex-offender classification. R.C. 2950.01(G)(1)(a). Tier III is the

most restrictive category of R.C. Chapter 2950. It requires registration with authorities

every 90 days for life as well as a number of community-notification obligations under

R.C. 2950.11. R.C. 2950.07(B)(1) and 2950.06(B)(3).
       {¶4} On November 4, 2009, appellant was indicted in Case No. CR-530222 for

failure to verify his address, in violation of R.C. 2950.06, a felony of the third degree; and

failure to provide a notice of change of address, in violation of R.C. 2950.05, a felony of

the third degree. On February 11, 2010, appellant pled guilty to each count and was

sentenced to one year in prison on each count, to be served consecutively, for an

aggregate sentence of two years in prison.

       {¶5} Appellant now appeals his convictions, raising two assignments of error for

review:

       I. Appellant’s conviction for failure to verify his current address under
       2007 Am.Sub.S.B. No. 10 violates the Ohio Constitution.

       II. Appellant’s conviction for failure to provide notice of his change of
       address under 2007 Am.Sub.S.B. No. 10 violates the Ohio Constitution.

                                     Law and Analysis

                      I. Constitutionality of Retroactive Application

       {¶6} For the purposes of judicial clarity, we will consider appellant’s assignments

of error together. Appellant argues that his convictions for failure to verify his current

address and failure to provide notice of his change of address under the Adam Wash Act

(“S.B. 10”) violate the Ohio Constitution.

       {¶7} The Supreme Court of Ohio recently held that “2007 Am.Sub.S.B. No. 10, as

applied to defendants who committed sex offenses prior to its enactment, violates Section

28, Article II of the Ohio Constitution, which prohibits the General Assembly from

passing retroactive laws.” State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952
N.E.2d 1108. Further, failing to report based on a S.B. 10 registration requirement

unlawfully imposed cannot serve as the basis of a reporting violation charge, and

convictions for such violations are void.       State v. Gingell, 128 Ohio St.3d 444,

2011-Ohio-1481, 946 N.E.2d 192. See also State v. Brunning, 8th Dist. No. 95376,

2011-Ohio-1936; State v. Smith, 8th Dist. No. 92550, 2010-Ohio-2880; State v. Patterson,

8th Dist. No. 93096, 2010-Ohio-3715; State v. Jones, 8th Dist. No. 93822,

2010-Ohio-5004.

       {¶8} In the case at hand, the underlying sexual offense supporting appellant’s

failure to report convictions was committed well before the 2007 enactment of S.B. 10.

Accordingly, the attorney general’s reclassification of appellant under S.B. 10 was

unconstitutional pursuant to Williams and could not serve as the predicate for his failure

to report convictions.

       {¶9} The state concedes this point stating that, based on this court’s precedence,

appellant’s convictions for failure to verify his current address and failure to provide

notice of his change of address should be vacated under State v. Grunden, 8th Dist. No.

95909, 2011-Ohio-3687, appeal allowed, 131 Ohio St.3d 1410, 2012-Ohio-136, 959

N.E.2d 1055.1 In Grunden, this court stated:

       The precedent in this district holds that “convictions arising from reporting
       violations under the AWA for any individual reclassified under its
       provisions are also contrary to law.” State v. Gilbert, 8th Dist. Nos. 95083

       1The state preserved its objections regarding appellant’s failure to provide
notice of his change of address conviction pending resolution of cases currently
before the Ohio Supreme Court.
       and 95084, 2011-Ohio-1928, citing State v. Page, 8th Dist. No. 94369,
       2011-Ohio-83, ¶ 10; see also State v. Smith, 8th Dist. No. 92550,
       2010-Ohio-2880, ¶ 29; State v. Patterson, 8th Dist. No. 93096,
       2010-Ohio-3715; State v. Jones, 8th Dist. No. 93822, 2010-Ohio-5004.

       ***

       The law is quite clear; Grunden could not be reclassified under the AWA,
       and the improper classification cannot serve as a predicate for an offense
       against him. Gingell, 2011-Ohio-1481; Gilbert, 2011-Ohio-1928; Page,
       2011-Ohio-83; Smith, 2010-Ohio-2880; Patterson, 2010-Ohio-3715; Jones,
       2010-Ohio-5004.

       {¶10} Following the dispositive precedent of this court, appellant’s assignments of

error are sustained.

       {¶11} Judgment reversed, sentences imposed are vacated.

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

JAMES J. SWEENEY, J., and
MARY EILEEN KILBANE, J., CONCUR